

116 SCON 37 ES: Honoring the life and work of Louis Lorenzo Redding, whose lifelong dedication to civil rights and service stand as an example of leadership for all people.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. CON. RES. 37IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONHonoring the life and work of Louis Lorenzo Redding, whose lifelong dedication to civil rights and service stand as an example of leadership for all people.Whereas Louis Lorenzo Redding (referred to in this preamble as Louis L. Redding) was born on October 25, 1901, in Alexandria, Virginia, the eldest of 5 children born to Lewis Alfred and Mary Ann Holmes Redding;Whereas Louis L. Redding was an educator, attorney, and lifelong activist who worked on civil rights and educational issues;Whereas Louis L. Redding graduated from Howard High School in 1919, which, at that time, was the only public high school for African-American students in Delaware;Whereas Louis L. Redding received a bachelor’s degree from Brown University in 1923;Whereas, while at Brown University, Louis L. Redding and 7 other men established a chapter of the Alpha Phi Alpha fraternity in Providence, Rhode Island;Whereas, in 1923, Louis L. Redding was the first African American awarded the prestigious William Gaston Prize for excellence in oratory and, as a result, delivered a commencement speech at Brown University;Whereas Louis L. Redding became an English instructor and the vice principal of Fessenden Academy outside of Ocala, Florida, the oldest continuously operated school originally for African-American students in Florida;Whereas Louis L. Redding left Fessenden Academy to teach English in the high school division of Morehouse College, a historically Black college in Atlanta, Georgia;Whereas, after 2 years of teaching, Louis L. Redding enrolled in Harvard Law School in 1925;Whereas, in 1926, as a law student at Harvard Law School, Louis L. Redding was ejected from the Wilmington, Delaware, municipal court while protesting segregation of the courtroom;Whereas that municipal court was the first court in Wilmington, Delaware, to desegregate its gallery;Whereas Louis L. Redding graduated from Harvard Law School in 1928 as the only African American in a class of about 200 students;Whereas, in 1929, Louis L. Redding became the first African American to pass the Delaware bar;Whereas Louis L. Redding remained the only African-American lawyer in Delaware for 26 years;Whereas, in 1949, Louis L. Redding was admitted to the Delaware Bar Association, an organization from which Louis L. Redding had been excluded for 20 years after having passed the Delaware bar;Whereas, in 1950, Louis L. Redding and Jack Greenberg, a lawyer for the NAACP Legal Defense and Educational Fund, filed the case of Parker v. University of Delaware to protest the segregated college system in Delaware;Whereas, in August 1950, Chancellor Collins Seitz ruled in Parker v. University of Delaware, 75 A.2d 225 (Del. Ch. 1950), that, under Plessy v. Ferguson, 163 U.S. 537 (1896), the State of Delaware violated the Constitution of the United States by offering a separate but not equal education in the State college and university system;Whereas, in 1951, Louis L. Redding and Jack Greenberg filed—(1)Belton v. Gebhart, a case that concerned the desegregation of high schools; and (2)Bulah v. Gebhart, a case that concerned the desegregation of elementary schools;Whereas, in 1952, the Belton and Bulah cases were consolidated in the Delaware Court of Chancery, where, in Belton v. Gebhart, 87 A.2d 862 (Del. Ch. 1952), Chancellor Collins Seitz ordered the Delaware State Board of Education to open all schools in Delaware to African Americans;Whereas the Delaware State Board of Education appealed the decision of Chancellor Collins Seitz to the Supreme Court of Delaware, which upheld the decision of the Chancellor in Gebhart v. Belton, 91 A.2d 137 (Del. 1952);Whereas the case then came before the Supreme Court of the United States on a writ of certiorari to the Supreme Court of Delaware;Whereas Louis L. Redding and Jack Greenberg argued the case alongside Thurgood Marshall, the first African-American Justice of the Supreme Court of the United States, as the last of a group of 5 school desegregation cases heard and decided by the Supreme Court of the United States in Brown v. Board of Education of Topeka, 347 U.S. 483 (1954), and Bolling v. Sharpe, 347 U.S. 497 (1954);Whereas, on May 17, 1954, the Supreme Court of the United States held in Brown v. Board of Education of Topeka, 347 U.S. 483 (1954), that separate educational facilities for racial minorities violated the Equal Protection Clause of the 14th Amendment to the Constitution of the United States, thus holding that school segregation was unconstitutional;Whereas, on February 21, 1961, Louis L. Redding argued to the Supreme Court of the United States in the case of Burton v. Wilmington Parking Authority that a private company with a relationship to a government agency was in violation of the Equal Protection Clause of the 14th Amendment to the Constitution of the United States if the private company refused to provide service to a customer on the basis of race;Whereas, in April 1961, the Supreme Court of the United States established the principle of State action in Burton v. Wilmington Parking Authority, 365 U.S. 715 (1961), and ruled that a private entity may not discriminate on the basis of race if the State has approved, encouraged, or facilitated the relevant private conduct;Whereas, in 1965, Louis L. Redding became a public defender for the State of Delaware and fought for the rights of poor clients for nearly 20 years thereafter;Whereas, in 1984, Louis L. Redding retired after 55 years of practicing law;Whereas Louis L. Redding was a member of many national organizations, including—(1)the National Bar Association;(2)the National Association for the Advancement of Colored People;(3)the National Lawyers Guild; and (4)the Emergency Civil Liberties Committee;Whereas Louis L. Redding was awarded the Martin Luther King, Jr. Memorial Award by the National Education Association and an honorary Doctor of Law degree from Brown University;Whereas the University of Delaware established the Louis L. Redding Chair for the Study of Law and Public Policy in the School of Education;Whereas Pulitzer Prize winning author Richard Kluger described Louis L. Redding as a man who fought, largely alone, for the civil rights and liberties of Black Delawareans; Whereas former Secretary of Transportation William T. Coleman, Jr., stated that the giants of the civil rights movement were Houston Hastings, Louis L. Redding, and Thurgood Marshall;Whereas, on September 29, 1998, Louis L. Redding died at the age of 96 in Lima, Pennsylvania; Whereas Louis L. Redding broke down barriers and paved the way for countless African-American lawyers to follow in his footsteps, including— (1)Theophilus Nix, Sr., the second African American to pass the Delaware bar exam;(2)Leonard L. Williams, the second African-American judge in Delaware; and(3)Haile L. Alford, the first African-American female judge in Delaware; andWhereas Louis L. Redding is remembered as an individual who figured prominently in the struggle for desegregation and as a lawyer who never lost a desegregation case: Now, therefore, be itThat Congress honors the life and work of Louis Lorenzo Redding, a civil servant whose lifelong dedication to justice and equality stand as an outstanding example of leadership for all people.Passed the Senate August 6, 2020.Secretary